UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1645



GLORIA G. HARRIS,

                                             Plaintiff - Appellant,

          versus


DONALD H. RUMSFELD, Secretary, Department of
Defense,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (2:04-cv-00545-WDK)


Submitted:   October 23, 2006           Decided:     November 29, 2006


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gloria G. Harris, Appellant Pro Se. Thomas Scott Tyler, OFFICE OF
GENERAL COUNSEL, Cleveland, Ohio, Anita K. Henry, Assistant United
States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gloria G. Harris seeks to appeal the district court’s

order granting summary judgment to Defendant on her claim under

Title VII of the Civil Rights Act of 1964, as amended.    We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

          When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).         This appeal period is

“mandatory and jurisdictional.”     Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

          The district court’s order was entered on the docket on

March 31, 2006.   The notice of appeal was filed on May 31, 2006,

one day out of time.    Because Harris failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                           DISMISSED


                                 - 2 -